                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                                 NO. 7:20-CR-167-M

UNITED STATES OF AMERICA             )
                                     )             MOTION FOR
             v.                      )             PROTECTIVE ORDER
                                     )
LIAM MONTGOMERY COLLINS, A/K/A       )
“Disciple;” PAUL JAMES KRYSCUK,      )
A/K/A “Deacon;” JORDAN DUNCAN, A/K/A )
“Soldier;” and JUSTIN WADE           )
HERMANSON, A/K/A “Sandman”           )


      The United States of America requests that this Court issue a protective order

restricting the duplication and dissemination of discovery material in this case

pursuant to Federal Rule of Criminal Procedure 16(d).

      1.     The scheduling order as to some of the defendants in this action provides

for a pre-trial conference and discovery deadline on December 14, 2020.

      2.     The discovery material to be produced to the defendants in this case is

voluminous. It includes hundreds of documents, including reports of investigation,

significant amounts of digital media, financial information, and documents with

personal identifying information of individuals, including the defendants and co-

defendants that have not yet been apprehended, as well as persons not charged with

crimes.

      3.     It is within the Court’s authority under Federal Rule of Criminal

Procedure 16(d) to order that the use, further duplication and/or dissemination of the

unredacted discovery material be restricted as set forth in the attached proposed

protective order.


           Case 7:20-cr-00167-M Document 58 Filed 12/14/20 Page 1 of 3
      4.     The undersigned has contacted counsel for the defendants for their

position on this motion and the proposed protective order. The undersigned received no

objection from Ryan Willis (counsel for defendant Paul James Kryscuk), Elliot Abrams

(counsel for defendant Liam Montgomery Collins), and Raymond Tarlton (counsel for

defendant Jordan Duncan). As of the time of this filing, defendant Justin Hermanson

has not yet been arrested and does not have counsel in this proceeding.

      WHEREFORE, for the reasons stated above, the United States requests that this

Court issue a Protective Order in this case as to all defendants with a scheduling order.

      Respectfully submitted this 14th day of December 2020.


                                 ROBERT J. HIGDON. JR.
                                 United States Attorney


                          By:     /s/ Barbara D. Kocher
                                  BARBARA D. KOCHER
                                  Assistant U.S. Attorney
                                  150 Fayetteville St., Suite 150
                                  Raleigh, NC 27601
                                  Telephone: 919-856-4530
                                  Fax: 919-856-4487
                                  E-mail:barb.kocher@usdoj.gov
                                  NC Bar: 16360




           Case 7:20-cr-00167-M Document 58 Filed 12/14/20 Page 2 of 3
                           CERTIFICATE OF SERVICE

      I certify that I have on this 14th day of December 2020, served a copy of the

foregoing upon the Defendants through counsel via electronic filing system:


                                /s/ Barbara D. Kocher
                                BARBARA D. KOCHER
                                Assistant United States Attorney




                                         3




         Case 7:20-cr-00167-M Document 58 Filed 12/14/20 Page 3 of 3
